Citation Nr: 0725622	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain from August 12, 2002, and in excess 
of 20 percent from April 29, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hip strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-operative right knee meniscal tear based on instability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee meniscal tear based on painful and 
limited motion.

5.  Entitlement to service connection for tension headaches, 
to include as secondary to post-operative right knee meniscal 
tear.

6.  Entitlement to service connection for right heel strain 
(claimed as foot pain), to include as secondary to post-
operative right knee meniscal tear.

7.  Entitlement to service connection for right ankle strain 
(claimed as ankle pain), to include as secondary to post-
operative right knee meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for lumbar strain, 
assigning a 10 percent rating effective August 12, 2002; 
granted service connection for right hip strain assigning a 
10 percent rating effective August 12, 2002; assigned a 
separate 10 percent rating for postoperative right knee 
meniscal tear with painful and limited motion, effective 
August 12, 2002; denied a rating in excess of 10 percent for 
right knee meniscal tear with instability; and denied service 
connection for tension headaches, right heel strain, and 
right ankle strain.  The RO granted an increased rating of 20 
percent for lumbar strain in September 2005, effective April 
29, 2005.  The veteran has indicated that he is not satisfied 
with the increased 20 percent lumbar spine rating or the 
separate 10 percent rating assigned for the right knee.  
Thus, these claims are still before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the evidence.

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Effective August 12, 2002, the evidence shows that the 
veteran's lumbar strain is manifested by MRI findings of a 
small central L5-S1 disc bulge and mild degenerative changes 
of the L5-S1 facet joints, limited motion in all planes, with 
most severe limitation to 45 degrees of flexion, complaints 
of sharp pain with pain on bending forward motion, some 
findings of muscle spasms, and functional impairment due to 
pain.

2.  The veteran's right hip strain is manifested by flexion 
most severely limited to 55 degrees, abduction to 45 degrees, 
adduction to 25 degrees, and functional impairment due to 
pain.  

3.  The veteran's right knee disability is manifested by 
slight lateral instability, mild degenerative changes, 
flexion most severely limited to 95 degrees, and functional 
impairment due to pain.

4.  Resolving all doubt in favor of the veteran, the medical 
evidence shows a relationship between the veteran's tension 
headaches and his service-connected right knee disability.

5.  The competent medical evidence of record does not relate 
the veteran's current right heel strain to his service-
connected right knee disability or service.

6.  Resolving all doubt in favor of the veteran, the medical 
evidence shows a relationship between the veteran's right 
ankle strain and his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no higher, for lumbar strain are met effective August 12, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003), 
5237 (effective September 26, 2003) (2006).

2.  The criteria for an initial evaluation higher than 10 
percent for right hip strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5252-5024 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for lateral instability in the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257-5260 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for limited painful motion in the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257-5260 (2006).

5.  Tension headaches are proximately due to the veteran's 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) 
(2006).

6.  Right heel strain was not incurred in or aggravated by 
active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 3.159, 
3.303, 3.304, 3.310(a) (2006).

7.  Right ankle strain is proximately due to the veteran's 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the increased rating claim for the knee and service 
connection claim for the right foot by letters dated in 
September 2002 and February 2003.  The RO provided the 
appellant with notice regarding the assignment of disability 
ratings and effective dates, along with the responsibilities 
of VA and the veteran in obtaining the necessary evidence in 
March 2006, which encompassed the increased rating claims for 
the lumbar spine and right hip strain, subsequent to the 
initial adjudication.  While the March 2006 notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2006 supplemental statement of the case, following 
the provision of notice.  The RO notified the veteran again 
in December 2006, specifically listing all claims on appeal.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's service connection claims for tension headaches 
and right ankle strain have been considered with respect to 
VA's duties to notify and assist.  Given the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication of those claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

 Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  Where entitlement to compensation 
already has been established and an increased disability 
rating is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  




Lumbar spine

The RO granted service connection for lumbar strain in March 
2003, assigning a 10 percent evaluation effective August 12, 
2002.  The veteran appealed this action, indicating that he 
continued to have muscle spasms in his lower spine that 
radiated down his leg.  In September 2005, the RO assigned an 
increased rating of 20 percent for lumbar strain effective 
April 29, 2005.  The veteran has not indicated that he is 
satisfied with this rating.  His wife submitted a statement 
in April 2007 that she had observed the veteran complaining 
of constant aching in his lower back.

During the course of this appeal, the schedular criteria for 
diseases and injuries of the spine, including intervertebral 
disc syndrome, were changed.  The veteran was provided a copy 
of the revised criteria and the opportunity to submit 
pertinent evidence and/or argument in a December 2004 
statement of the case.  

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for other 
diseases and injuries of the spine apply to all the evidence 
of record; while the "new" criteria only apply to evidence 
dated since the effective date of the regulatory change.

Lumbar strain under the "old" criteria

Effective prior to September 26, 2003, lumbosacral strain is 
evaluated under 38 C.F.R. § 4.71a, DC 5295.  A 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A January 2003 VA examination report shows the veteran 
described constant pain in the lower back, worse after 
walking and standing 20 to 30 minutes.  Bending also 
increased the pain.  He often had sharp episodes of pain in 
the lower back, which radiated to the right leg and also a 
burning sensation down the posterior aspect of the right leg.  
He had no discomfort with sitting.  On physical examination, 
flexion was to 90 degrees with pain at that point.  Extension 
was to 25 degrees with pain developing there.  There was no 
change against resistance upon repetitive movement.  
Strength, sensation, and reflexes were normal in the lower 
extremities.  The diagnosis was lumbar strain with pain and 
limited activities as described above and loss of 10 degrees 
in extension on examination.

An October 2003 letter from a private physician, Dr. "H," 
notes that the veteran presented for care on September 15, 
2003 and had been subsequently treated on six occasions.  The 
veteran was found to have limited and moderately painful 
active range of lower back/sacroiliac motion in all planes.  
Minor signs present included positive tests for sacroiliac 
dysfunction and a positive straight leg raise at 
approximately 70 degrees.  The veteran was sensitive to light 
palpation across the lumbar erector musculature. 

A May 2004 private magnetic resonance imaging (MRI) report 
shows an impression of small central L5-S1 disc bulge without 
significant spinal canal compromise or evidence of neural 
impingement; and mild degenerative changes of the L5-S1 facet 
joints.

In April 2005, a VA examination report shows complaints of 
increased back pain on bending over, lifting anything more 
than 30 pounds, and pushing and pulling.  The pain was at the 
lower back and shot down the legs with associated numbness.  
Following repeated testing, there was significant pain and 
decreased motion mainly because of pain.  The veteran denied 
impaired endurance and weakened movement.  Physical 
examination showed no spasms in the lumbosacral spine.  
Repeated active range of motion was as follows: forward 
bending 60 degrees with pain across the lower back; painful 
motion noted from 45 to 60 degrees of flexion.  Lateral 
bending left and right 28 degrees with pain, extension 38 
degrees with pain; rotation left and right 45 degrees with no 
associated pain.  Following repeated testing, the veteran 
complained of painful motion from 0 to 45 degrees of flexion.  
The additional 15 degrees loss of flexion was due to painful 
motion and impaired endurance.  Weakened movement was noted.  
Straight leg raising sitting and supine was negative 
bilaterally.  Both knee jerks and ankle jerks were equal 1+.  
There was no focal weakness noted.  The final diagnosis was 
lumbosacral spine strain with limited motion.  X-rays were 
normal.

In February 2007, Dr. H submitted another letter that the 
veteran had been evaluated at his clinic on a regular basis 
since September 2003 and over the past three years had 
limited and moderately painful active range of lower 
back/sacroiliac motion in all planes.  The physician also 
noted that the veteran had been experiencing severe muscle 
spasms in the lower back.

Effective August 12, 2002 to April 29, 2005, the veteran's 
lumbar strain was rated 10 percent disabling.  Based on the 
medical evidence, the next higher 20 percent rating is 
warranted for this time period.  A January 2003 VA 
examination report shows pain on bending, including episodes 
of sharp pain radiating to the right leg.  The veteran had 10 
degrees loss of extension.  Degrees of lateral motion were 
not reported.  The diagnosis was lumbar strain with pain and 
limited activities.  Although the evidence does not 
specifically show spasms or loss of lateral motion in 
standing position, a later October 2003 letter from a private 
physician notes that the veteran had been evaluated since 
September 2003 and had limited and painful motion in all 
planes in the lower back, which would include limited lateral 
motion.  The same physician also submitted a letter in 
February 2007 that the veteran had been experiencing severe 
muscle spasms in the low back on a regular basis since 2003.  
As the record shows pain on forward bending, including sharp 
pain, muscle spasms, and loss of lateral motion, the evidence 
more closely approximates the criteria for a 20 percent 
rating under DC 5295.  Since the symptomatology in the lumbar 
spine was relatively consistent since 2003, resolving all 
doubt, the next higher 20 percent rating will be assigned 
back to the date of the original service connection claim on 
August 12, 2002.

A 40 percent rating is not warranted from August 12, 2002 to 
present.  The veteran has marked limitation of forward 
bending in standing position and loss of lateral motion with 
osteo-arthritic changes, but these findings alone are not 
enough to meet the criteria for a 40 percent rating under DC 
5295.  The evidence does not show listing of the whole spine 
to opposite side, positive Goldthwaite's sign, or abnormal 
mobility on forced motion.  

A rating higher than 20 percent is not warranted under any of 
the other rating criteria for the spine effective prior to 
the change in the regulations.  The evidence does not show 
ankylosis of the lumbar spine under DC's 5286 or 5289.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.   The record also does not show severe limitation of 
motion of the lumbar spine under DC 5292.  Physical 
examination in April 2005 showed forward bending to 60 
degrees with an additional loss of flexion of 15 degrees due 
to painful motion and impaired endurance.  Lateral bending 
left and right was to 28 degrees with pain; extension was to 
38 degrees with pain; and rotation left and right was to 45 
degrees with no associated pain.  Although the limitation of 
motion in the lumbar spine is significant, it is not enough 
to be considered severe.  The words "severe," "moderate," 
and "slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

DC 5285 for residuals of fracture to the vertebra does not 
apply as the record does not show any previous fracture to 
the lumbar spine.  A rating under DC 5293 for intervertebral 
disc syndrome also does not apply as there is no evidence of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.

Lumbar strain  under the "new" criteria

Effective September 26, 2003, the diagnostic criteria for 
lumbosacral strain were changed to DC 5237, and evaluated 
under the combined General Rating Formula for Diseases and 
Injuries of the Spine.  In order to get the next higher 40 
percent rating under the General Rating Formula, the evidence 
must show unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.  The above rating criteria apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

Note: (5)  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a effective September 
26, 2003.

The medical evidence after September 26, 2003 does not show 
that a rating higher than 20 percent is warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  An April 2005 VA examination report shows that 
forward flexion of the lumbar spine was most severely limited 
to 45 degrees with no findings of ankylosis.  

A separate neurological rating does not apply.  The veteran 
complained of pain in the lower back, which shot down the 
legs with associated numbness.  An October 2003 private 
physician's letter also notes positive tests for sacroiliac 
dysfunction and a positive straight leg raise at 
approximately 70 degrees.  However, a May 2004 private MRI 
shows no evidence of neural impingement.  Also, on physical 
examination in April 2005, straight leg raising sitting and 
supine was negative bilaterally and both knee jerks and ankle 
jerks were equal 1+.  

The formula for rating intervertebral disc syndrome was 
changed on September 23, 2002 to be rated based on 
incapacitating episodes.  38 C.F.R. § 4.71a, DC 5293 
(effective September 23, 2002).  A 10 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5293 an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of chronic orthopedic neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

The rating formula for intervertebral disc syndrome was 
slightly revised again effective September 26, 2003; however, 
the only significant change was that the diagnostic code 
number changed from DC 5293 (2003) to DC 5243 (2006).

The record does not show that the veteran had any 
incapacitating episodes of intervertebral disc syndrome for 
at least 4 weeks within the last 12 months; so a rating 
higher than 20 percent under the revised criteria does not 
apply.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of pain and limited 
motion in the lower back, affecting his ability to do 
physical activities and enjoy recreational activities.  Any 
functional impairment in the low back, however, already has 
been considered by the 20 percent rating assigned for under 
38 C.F.R. § 4.71a, DC's 5295 (prior to September 26, 2003) 
and 5237 (effective September 26, 2003).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's lumbar strain warranted a rating higher than 20 
percent.  Therefore, "staged ratings" are inappropriate in 
this case.

The evidence shows that the criteria for a rating higher than 
20 percent, effective August 12, 2002, have not been met 
under either the old or new rating criteria.  The 
preponderance of the evidence is against the claim for an 
increased rating and there is no doubt to be resolved.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular for lumbar spine

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The record 
does not show that the veteran's lumbar strain has a marked 
interference with employment.  An April 2005 VA examination 
report notes that the veteran is a defense specialist and 
that his low back pain did not interfere with his regular 
occupation because he did not do any lifting at work.  The 
record also does not show any frequent periods of 
hospitalization due to his back.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

 Right hip

The RO granted service connection for right hip strain in 
March 2003, assigning a 10 percent rating effective August 
12, 2002.  The veteran appeals this action.  His wife 
submitted a statement in April 2007 that the veteran 
continues to complain of an ache in his hip.

The veteran's right hip strain has been evaluated under 
38 C.F.R. § 4.71a, DC's 5252 for limitation of flexion of the 
thigh and 5024 for tenosynovitis, which rates diseases based 
on limitation of motion of affected parts, as degenerative 
arthritis.  Under DC 5252, a 10 percent rating is assigned 
for limitation of flexion of the thigh to 45 degrees.  A 20 
percent rating is assigned for flexion of the thigh limited 
to 30 degrees.  A 30 percent rating is assigned for flexion 
limited to 20 degrees.  A 40 percent rating is assigned for 
flexion limited to 10 degrees.  

The average normal range of flexion of the hip is from 0 to 
125 degrees.  The average normal range of hip abduction is 
from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

A July 2002 VA medical record notes full range of motion in 
the right hip with no pain.

A January 2003 VA examination report shows flexion in the 
right hip to 100 degrees, limited due to pain.  Abduction, 
adduction, and extension were normal.  There was no pain with 
internal and external rotation or change against resistance.  
The diagnosis was right hip strain with chronic pain and loss 
of flexion of 20 degrees.

An April 2005 VA examination report shows active motion in 
the right hip done repeatedly was as follows: 0 to 95 degrees 
with pain on flexion and painful motion noted from 75 to 95 
degrees of flexion; abduction 45 degrees with pain at the end 
of the motion; and adduction 25 degrees with no associated 
pain.  Day to day range of motion was 0 to 75 degrees with an 
additional 20-degree loss of flexion due to painful motion.  
The diagnosis was right hip, status post strain with limited 
motion, and normal x-ray.

As the most severe limitation of flexion was to 55 degrees in 
April 2005,  
the criteria for a rating higher than 10 percent under DC's 
5252-5024 have not been met.
.   
None of the remaining diagnostic codes pertaining to the hip 
and thigh apply.  The veteran's extension was reportedly 
normal; so a compensable rating under DC 5251 does not apply.  
The evidence does not show any ankylosis in the hip; so a 
rating under DC 5250 is inapplicable.  The evidence also does 
not show that the veteran could not abduct beyond 10 degrees, 
toe-out more than 15 degrees, or cross his legs under DC 
5253, or had hip or flail joint, or any other impairment of 
the femur, such as malunion or fracture under DC's 5254, or 
5255, respectively; so they are inapplicable.

The January 2003 VA examination report notes that there is a 
leg length discrepancy in the right and left leg, with the 
right leg measuring half a centimeter shorter than the left.  
It is not clear if this is due to the service-connected right 
hip strain; but even if it was, a compensable rating for 
shortening of the lower extremity does not apply under DC 
5275 unless there is at least a 3.2-cm difference, which the 
evidence does not show.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has pain and limited motion in the right hip, 
affecting his ability to do physical activities and enjoy 
recreational activities.  He testified that he has to keep 
his leg pointed out but that this aggravates his hip.  Any 
functional impairment in the right hip, however, already has 
been considered by the 10 percent rating assigned under 
38 C.F.R. § 4.71a, DC's 5252-5024.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's right hip strain warranted a rating higher than 
10 percent.  Therefore, "staged ratings" are inappropriate 
in this case.

The preponderance of the evidence is against the increased 
rating claim for right hip strain; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular for right hip

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The record 
does not show that the veteran's right hip strain has a 
marked interference with employment.  An April 2005 VA 
examination report notes that the right hip did not interfere 
with the veteran's regular occupation but that it was a 
nuisance when it was aching.  The record also does not show 
any frequent periods of hospitalization due to his right hip.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question

 Right knee

The RO originally granted service connection for post-
operative right knee meniscus tear in May 1992, assigning a 
10 percent evaluation effective May 1, 1992.  In April 1995, 
the RO assigned a temporary 100 percent rating for the right 
knee based on the need for convalescence under the provisions 
of 38 C.F.R. § 4.30, effective February 17, 1995 to April 1, 
1995, and a 10 percent rating effective April 1, 1995.

The veteran filed a claim for an increased rating for his 
right knee disability in August 2002.  He complained that his 
knee grinds, pops, and swells on a regular basis and that due 
to the pain in his right knee he has a limp.  In March 2003, 
the RO assigned a separate 10 percent rating for right knee 
meniscal tear with painful and limited motion, effective 
August 12, 2002.  The veteran has indicated that he is not 
satisfied with this separate rating.  He testified that he 
had fallen down stairs due to the instability in his right 
knee, that squatting is extremely painful, and that he could 
only walk 5 to 10 minutes before his knee grew tired.

The veteran's right knee has separate 10 percent ratings 
under 38 C.F.R. § 4.71a, DC 5257 for instability and DC 5260 
for painful and limited motion.

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  The words 
"severe," "moderate," and "slight" are not defined in 
the VA Schedule for Rating Disabilities.

An October 2002 VA examination report shows the veteran 
complained he had fallen because of problems with his knee, 
the last time about three weeks prior to the examination.  
Physical examination showed mild lateral instability on 
mediolateral stress, negative drawer sign, and negative 
Lachman's sign.  A note from the VA prosthetic clinic 
reflects that a knee brace was ordered.

An April 2005 VA examination report shows the veteran 
indicated he wore a knee brace when he played sports or had 
to do a lot of walking and complained of pain going up and 
down stairs or standing for any length of time.  He could not 
do any bending, squatting, or kneeling, and lifting more than 
30 pounds increased his knee pain.  He noted a sensation of 
buckling of the right knee when he walked on uneven surfaces.  
Physical examination showed mild instability.  The veteran 
reportedly did not wear a brace or use a cane at the time of 
the examination.  The diagnosis included mild instability.

The medical evidence does not show more than slight 
instability in the right knee.  Although the veteran had 
significant subjective complaints, on objective evaluation, 
right knee instability consistently was noted to be mild.  
For this reason, a rating higher than 10 percent does not 
apply under DC 5257.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The average normal range of flexion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II. DC 5260 addresses 
limitation of flexion of the leg.  Flexion limited to 45 
degrees warrants a 10 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited 15 
degrees warrants a 30 percent rating.

A July 2002 VA medical record notes that range of motion in 
the right knee was from negative 2 degrees to 115 degrees.  
Degenerative joint disease changes were suspected.  An 
October 2002 VA examination report shows that range of 
flexion in the right knee was from 0 to 120 degrees.  After 
repeated flexion, range of motion was noted to be 0 to 116 
degrees with some increase in discomfort, and no weakened 
movement, impaired endurance, or incoordination.  An April 
2005 VA examination report shows active and passive right 
knee range of flexion was 0 to 125 degrees, with painful 
motion noted from 115 to 125 degrees.  Repeated right knee 
range of motion was tested by having the veteran repeatedly 
squat.  After five squats, the veteran had increased pain at 
115 degrees of flexion.  Day-to-day range of flexion of the 
right knee was 0 to 115 degrees, with an additional 10 
degrees loss of flexion due to painful motion and impaired 
endurance.  In April 2006, a private x-ray examination report 
shows an impression of status post anterior cruciate ligament 
(ACL) reconstruction with mild degenerative changes within 
the medial joint compartment.

These findings do not show that a rating higher than 10 
percent is warranted for limitation of flexion in the knee.  
The most severe flexion was reported to 95 degrees in 2005.  
This does not rise to the level of a 10 percent rating under 
DC 5260.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg). VAOPGCPREC 9-2004 (2004). Under DC 5261, a 
noncompensable rating is warranted for extension limited to 5 
degrees; a 10 percent rating for extension limited to 10 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 40 percent rating for extension limited to 30 
degrees; and a 50 percent rating for extension limited to 45 
degrees.  

A compensable rating is not warranted for limitation of 
extension in the right knee.  The veteran was reported to 
have full extension on all examinations, except for one in 
July 2002 where extension was to two degrees.

Since a compensable rating is not applicable under the 
ratings for limitation of motion of the leg, a 10 percent 
rating is for application for limitation of motion of the 
knee due to arthritis.  DC 5010.

The remaining diagnostic codes pertaining to the knee do not 
apply.  DC 5256 evaluates knee ankylosis; but there are no 
findings of ankylosis reported in the medical records.  The 
evidence does not show dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint; so a rating under DC 5258 does not apply.  The record 
also does not show removal of symptomatic semilunar cartilage 
under DC 5259, impairment of the tibia or fibula under DC 
5262, or genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated) 
under DC 5263.  

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
continuous pain and weakness in the knee, particularly going 
up stairs, and occasional flare-ups.  He reportedly had 
fatigability and lack of endurance, especially at the end of 
the day.  Any functional loss related to the knee, however, 
already is contemplated by the present 10 percent ratings 
assigned under DC's 5257-5260.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) does 
not apply.  The veteran reported in April 2005 that his right 
knee symptomatology did not interfere with his regular 
occupation but that his occupation aggravated his right knee 
because he did a lot of walking at work.  This does not show 
marked interference with employment.  The record also does 
not show frequent periods of hospitalization due to the right 
knee.  The veteran's disability picture is not so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.

Under the circumstances in this case, the evidence more 
nearly approximates the criteria for separate 10 percent 
ratings for limitation of motion and lateral instability of 
the right knee under 38 C.F.R. § 4.71a, DC's 5257-5260.  See 
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against an increased rating claim for a right knee 
disability; there is no doubt to be resolved; and increased 
ratings are not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

 Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tension headaches

The veteran contends that he has tension headaches as a 
result of his service-connected right knee disability.  He 
testified that the headaches began after his third knee 
surgery.

The record shows current complaints of tension headaches.  A 
January 2003 VA examination report shows the veteran reported 
tension-type headaches about four to seven days a week, 
beginning in his lower back and radiating up to the back of 
the neck, then over the top of his head in a typical tension-
type fashion.  An October 2003 letter from a private 
physician noted the veteran's complaints of frequent, severe 
headaches.

The next issue is whether there is any evidence of a 
relationship between tension headaches and service or the 
service-connected right knee disability, as the veteran 
contends.  The service medical records are negative for any 
complaints of headaches; so there is no evidence of any in-
service incurrence.

As far as any relationship to the service-connected right 
knee disability, the unfavorable evidence consists of a 
January 2003 VA examination report, on which the examiner 
noted the veteran's complaints of tension-type headaches and 
found that there was no reliable clinical evidence that the 
veteran's tension headaches were related to his service-
connected right knee disability.  

The favorable evidence consists of a February 2007 letter 
from a private physician, which notes that the veteran had 
been experiencing severely painful muscle spasms in the 
occipital areas and that it was his opinion that the 
veteran's global pain stemmed from his history of lower 
extremity trauma.  The same physician submitted a letter in 
May 2007 asserting that the veteran's head pain was related 
to his lower extremity injuries, noting that the veteran 
exhibited classic symptoms of someone with a lower extremity 
injury causing upper body, head, and neck symptoms.

In this case, the positive and negative evidence is more or 
less equally-balanced.  Although the January 2003 VA examiner 
found that there was no reliable clinical evidence of a 
relationship between the right knee disability and the 
veteran's headaches, the 2007 private physician found that 
there was, in fact, a relationship, noting that bodies are 
similar to a moving chain, with one's head, body, arms, and 
legs linked together by joints and supported by bones and 
soft tissue.  As the evidence is relatively equally-balanced, 
all doubt is resolved in the veteran's favor.

Accordingly, service connection for tension headaches, 
secondary to the right knee disability is warranted. 
38 C.F.R. § 3.102.

Right heel strain

The veteran testified that he has a right heel strain due to 
his service-connected right knee disability.  Specifically, 
he contends that his knee caused a change in gait pattern and 
that he now has severe calluses and loosening of joints from 
walking awkwardly on his feet.

The record shows current findings of impairment in the right 
heel.  A January 2003 VA examination report notes complaints 
of pain on the plantar surface of the right foot, 
predominantly around the plantar surface of the heel, and 
extending up to the posterior heel area.  The diagnosis was 
right heel strain.

The next issue is whether there is evidence of any 
relationship between right heel strain and service or the 
service-connected right knee disability, as the veteran 
contends.  The service medical records are negative for any 
findings related to the heel; so there is no evidence of any 
in-service incurrence.

As far as any relationship to the service-connected right 
knee disability, a January 2003 VA examiner noted the 
diagnosis of heel strain and found that there was no reliable 
clinical evidence that the veteran's right foot condition was 
related to his service-connected right knee condition.  There 
are no other medical opinions addressing this issue.

In this case, the negative evidence outweighs the positive.  
Although the veteran has argued that his current right heel 
strain is related to his service-connected right knee 
disability, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which does not show any relationship between the 
right heel strain and the service-connected right knee 
disability or service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for right heel strain, to include as 
secondary to a right knee disability; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Right ankle strain

The veteran asserts that he has a right ankle strain due to 
his service-connected right knee disability, specifically due 
to his change in gait pattern.

Initially, the record shows current findings of right ankle 
strain.  A January 2003 VA examination report shows a 
diagnosis of right ankle strain with loss of dorsiflexion of 
10 degrees.  The veteran reported that he began to develop 
pain in his ankle several years ago and indicated that now he 
had constant pain with limited motion.  He reported no injury 
to his ankle that he recalled.  A February 2007 letter from a 
private physician notes that consistent findings over the 
last three years included dysfunction in the right ankle 
mortise joint.

The next issue is whether there is evidence of any in-service 
incurrence of right ankle strain or relationship to the 
service-connected right knee, as the veteran contends.  The 
service medical records are negative; so there is no evidence 
of any relationship to service.

As far as any relationship to the service-connected right 
knee disability, the unfavorable evidence consists of a 
January 2003 VA examination report, on which the examiner 
found that there was no reliable clinical evidence that the 
veteran's right ankle condition was related to the service-
connected right knee condition.  

The favorable evidence consists of an October 2003 letter 
from a private physician, which notes that the veteran's 
history of multiple knee traumas and surgeries had altered 
his gait pattern to the point causing joint dysfunction in 
his right ankle.  The same physician submitted letters in 
February 2007 and May 2007, with essentially the same 
assertions.

In this case, the positive and negative evidence is more or 
less equally-balanced.  Although the January 2003 VA examiner 
found that there was no reliable clinical evidence of a 
relationship between the right knee disability and the 
veteran's right ankle strain, the private physician found 
that there was, in fact, a relationship.  The rationale was 
that the veteran's altered gait from his knee disability had 
caused joint dysfunction in the right ankle.  Since the 
evidence is equally-balanced, all doubt is resolved in the 
veteran's favor.

For this reason, service connection for right ankle strain, 
secondary to the right knee disability is warranted. 
38 C.F.R. § 3.102.

ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for lumbar strain is granted from August 12, 2002, 
subject to the rules of payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for right hip strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
post-operative right knee meniscal tear based on instability 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee meniscal tear based on painful and limited 
motion is denied.

Entitlement to service connection for tension headaches, to 
include as secondary to post-operative right knee meniscal 
tear is granted, subject to the rules of payment of monetary 
benefits.

Entitlement to service connection for right heel strain 
(claimed as foot pain), to include as secondary to post-
operative right knee meniscal tear is denied.

Entitlement to service connection for right ankle strain 
(claimed as ankle pain), to include as secondary to post-
operative right knee meniscal tear is granted, subject to the 
rules of payment of monetary benefits.









______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


